DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election Acknowledged
Applicant’s election of Group I, claims 1-29, in the reply filed on 11/12/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  MPEP § 818.01(a).
Claims 30-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application no. 102019107422.3 filed in Germany on 03/22/2019.  It is noted, however, that a certified copy is not in the file wrapper.  Applicant’s petition under 37 C.F.R. 

Information Disclosure Statement
One (1) information disclosure statement (IDS) was submitted on 03/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 26 is objected to because of the following informalities: There is no space between value and unit in the limitation “6hrs.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 21, the phrase “consisting substantially of” is indefinite because the meaning of the term “substantially” in the context of a transitional phrase renders the transitional phrase ambiguous.  It is unclear whether the transitional phrase shall be interpreted in accordance with the established phrase “consisting of” or “consisting essentially of” or has some other meaning.  See MPEP § 2111.03.  Thus, the scope of the claim cannot be determined.
Further regarding claims 1 and 21, the phrase “may have” in the phrase “wherein the impurities may have one or more elements” is indefinite because it not clear whether the listed elements are required to be the one or more impurities.  The term “may” suggests that the one or more elements are optionally impurities, but this is not particularly clear from the language.  Thus, the scope of the claim cannot be ascertained.
Further regarding claim 1, the term “the strip” in the phrase “quenching the strip” is indefinite due to ambiguous antecedent basis.  The term “the strip” presumably refers to the hot rolled strip produced by the previous hot rolling step.  However, the claim utilizes the term “hot rolled strip” in a later step (the cold rolling step).  Any reference to the hot rolled strip should be recited using the same term, i.e., “hot rolled strip,” throughout the entirety of the claim.  Referring to the hot rolled strip as both a strip and a hot rolled strip creates confusion, particularly where there is also a cold rolled strip in the same claim.
Regarding claims 2-20 and 22-29 and further regarding claim 21, the claims are likewise rejected because they require all the features of rejected claim 1.
Further regarding claim 7, the phrase “can be” in the phrase “can be adjusted by using a fan” is indefinite because it not clear whether the cooling rate after stationary annealing is actually adjusted by a fan or whether the fan is merely an optional way to adjust a cooling rate.
Further regarding claim 12, there is insufficient antecedent basis for the limitations “the soaking time,” “the heating zone,” and “the continuous furnace” in the claim.
Further regarding claim 12, the phrase “can be” in the phrase “the soaking time ... can be between 30 seconds and 5 minutes” is indefinite because it not clear whether the soaking time is actually between 30 seconds and 5 minutes or whether the recited soaking time is merely optional.
Further regarding claim 13, the phrase “can be” in the phrase “can be carried out” is indefinite because it not clear whether the inert gas or dry hydrogen atmospheres are required atmospheres or merely optional. 
Further regarding claim 19, the phrase “can have” in the phrase “can have a maximum yield strength” is indefinite because it not clear whether the recited yield strength range is required or merely optional. 



Allowable Subject Matter
Claims 1-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art references are US 2014/0283953 (A1) to Waeckerle et al. (“Waeckerle”) and US 2018/0112287 (A1) to Fitterling (“Fitterling”).  Both Waeckerle and Fitterling disclose hot rolling, cold rolling, and annealing Fe-Co alloy, wherein the annealing is conducted in two steps.  
Waeckerle’s annealing after cold rolling contains a running/successive (continuous) annealing step followed by a static (stationary) optimization annealing step.  Paragraphs [0040], [0042], [0054].  Waeckerle specifically teaches that the continuous annealing must occur (first) because the structure is different from that produced by static annealing.  Paragraph [0042], [0080].  Fitterling’s annealing after cold rolling contains a strand (continuous) annealing step followed by a batch (stationary) annealing step.  Paragraphs [0017], [0018].  These processes are distinguished from the claimed invention, which recites carrying out stationary annealing before continuous annealing and applying such heat treatment to the claimed Fe-Co alloy.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0034092 (A1) to Takashima et al. discloses a method of manufacturing a grain-oriented electrical steel sheet.  The sheet is hot rolled, cold rolled, and annealed.  The annealing comprises a primary crystallization continuous annealing, a first batch annealing, continuous annealing, and second batch annealing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
January 27, 2021